Title: From Benjamin Franklin to Robert R. Livingston, 24[–25] December 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,Passy, Decr. 24.[–25] 1782.
Sundry Circumstances occurring since mine of the 5th & 14th. have hitherto retarded the Departure of our Dispatches. They will now go under the Security of a British Passport, be accompanied by a Sum of Money, and by some farther Intelligence from England, which show the still unsettled State of Minds there, and, together with the Difficulties and small Progress in the Dutch and Spanish Negociations, make the speedy Conclusion of Peace still uncertain.
The Swedish Ambassador has exchanged full Powers with me. I send a Copy of his herewith. We have had some Conference on the proposed Plan of our Treaty, and he has dispatched a Courier for farther Instructions, respecting some of the Articles.

The Commissioners have join’d in a Letter to you, recommending the Consideration of a Proposal from Mr. Bridgen relating to Coper Coin. With this you have a Copy of that Proposal, and some Samples of the Copper. If it should be accepted, I conceive the Weight and Value of the Pieces (Charge of Coinage deducted) should be such, as that they may be aliquot Parts of a Spanish Dollar. By the Copy enclosed of an old Letter of mine to Mr. Bridgen, you will see the Ideas I had of the additional Utility such a Coinage might be of in communicating Instruction.
Dec. 25. Inclosed is a Copy of a Letter just received from M. le Comte de Vergennes upon the present State of their Negociation with England. With great Regard, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. Robt. R. Livingston Esqr.
